DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
               This notice of allowability is in response to the arguments/amendments filed on 16 November 2021. Claims 1 and 3-26 have been amended. Claims 2 has been cancelled. Claims 1 and 3-26 are currently pending and have been examined below. 

Claim Rejections - 35 U.S.C. 101 – Withdrawn
Independent claims 1, 10, and 18 comply with 35 U.S.C. 101. Under Step 2A, Prong 1 of the analysis, the claims are directed to an abstract idea. The claims recite a method of organizing human activity, namely the process of determining whether an incentive should be provided to a user based on actions taken by the user. Under Step 2A, Prong 2 of the analysis, the abstract idea is determined to be integrated into a practical application. Specifically, the claims recite the additional limitations of a first app identifier is a first app user identifier that uniquely identifies the user in a first application; a second app identifier is a second app user identifier that uniquely identifies the user in a second application; upon receiving the incentive digital benefit request from the client device, determining by referring to the table, by the server, whether the indication of receiving the notification of the advertisement click that is in association with the first app user identifier corresponding to the second app user identifier included in the incentive digital benefit request exists in the table based on the associations between the user identifier, the first app user identifier and the second app user identifier stored in the memory; and providing the digital benefit to the user identified by the first app user identifier in the first application when it is determined that the indication of receiving the notification of the click that is in association with the first app user identifier corresponding to the second app user identifier included in the digital benefit request exists in the table. At least this combination of elements integrate the abstract idea into a practical application. Therefore, the claims are patent eligible under Step 2A, Prong 2 of the analysis and the 35 U.S.C. 101 rejections of claims 1 and 3-26 are withdrawn. 
Reasons for Allowance
Claims 1 and 3-26 are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
The prior art of record Farm (US Patent Application Publication Number 20140282497) discloses: 
A method comprising: 
receiving, by a server from a client device, a user identifier that uniquely identifies a user of the client device and a first app identifier when the first application is launched and displayed on a display of the client device, the user identifier being different from the first app identifier, the first application being a game application;
storing, in a memory of the server, the user identifier in association with the first app identifier;
receiving, by the server from the client device, notification of a click of a link for installation of a second application displayed on the display of the client device while the first application is launched, the notification including the first app identifier; 
storing, in the memory, a table including an indication of receiving the notification of the click in association with the first app identifier;
receiving, by the server from the client device, the user identifier and a second app identifier, when the second application is launched and displayed on the display of the client device, 
storing, in the memory, the user identifier in association with the second app identifier 
receiving, by the server from the client device a digital benefit request that includes the second app identifier when a predetermined operation pertaining to the second application is performed, the digital benefit request being information requesting provision a digital benefit in the first application; and 
controlling, by the server, an application server to provide the digital benefit to the user when it is determined that the indication of receiving the notification of the click request exists in the table. 
The prior art of record Luchene (US Patent Application Publication Number 20080070690) discloses:
wherein the predetermined operation includes two or more types of operations including finishing at least part of a game in the second application, participating in a group battle of the game, interaction with a friend in the game, and logging into the second application with a predetermined performance.
Farm and Lucene does not explicitly teach: 
the first app identifier is a first app user identifier that uniquely identifies the user in a first application;
the second app identifier is a second app user identifier that uniquely identifies the user in a second application;
upon receiving the incentive digital benefit request from the client device, determining by referring to the table, by the server, whether the indication of receiving the notification of the advertisement click that is in association with the first app user identifier corresponding to the second app user identifier included in the incentive digital benefit request exists in the table based on the associations between the user identifier, the first app user identifier and the second app user identifier stored in the memory; and
providing the digital benefit to the user identified by the first app user identifier in the first application when it is determined that the indication of receiving the notification of the click that is in association with the first app user identifier corresponding to the second app user identifier included in the digital benefit request exists in the table.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622                                                                                                                                                                                                        
/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622